Title: To John Adams from Daniel Putnam, 21 May 1818
From: Putnam, Daniel
To: Adams, John




Sir,
Brooklyn 21st. May 1818—


However untimely or improper may the thought an address of this kind, from an obscure, individual to the President of the U. States, I cannot repress the impulse which urges me to trespass on the high duties of your exalted station, and to solicit your condescention to a short vindication of my Fathers memory from the foul aspersions cast on it by a man who has held stations of high responsibility under the government of my country, and whom, for that reason alone I wish to treat respectfully.
I have recently had the honour to forward by Mail, general Dearborns account of the Battle of Bunker Hill, in which the character of General Putnam is most unjustifiably assailed; and I cannot endure the thought that one officer of the revolutionary army should think them unworthy of him. Most of all, should I deplore that the Chief of the Nation—the diciple of Washington—his successor in the government, and emphetically so in the confidence and affection of the public, should for a moment believe that Genl. Putnam ever acted the disgraceful part ascribed to him in that Battle.
The real truth would represent him in a very different light—it would shew that every public history has cut him short of the mind of praise justly his due:—that even his own Biographer (not from want of friendship, or a disregard for truth, but from mis-information) has erroniously stated the transactions of that memorable day. Col. Humphreys wrote his life of Putnam at Mount Vernon, and whether he even had any relation of the circumstances from Genl. Putnam, or had forgotten them certain it is that he took his account of that Battle, partly from a British register and partly from an American News-paper. This, were he now alive he would acknowledge, and correct his own errors as well as the multiplied mis-statements of Genl. Dearborn. But, his lips are sealed in death, or those statements had never met the public eye.
It is a fact, known to some yet alive, that the command on Bunker Hill, from first to last was Genl. Putnam’s. Genl. Dearborn states truly of Genl. Warren, that he took no command. Genl. Putnams relation of this fact, which others now living as well as myself have heard again and again from his own mouth, was to this effect.
"A few moments before the Action commenced, and which the British troops were advancing in Columns to the attack, Genl. Warren came up to the Redoubt—I proposed his taking command. He replied—"I came not here for command—I know nothing of your dispositions for defence—but what I can do, by example and encouragement to others, shall be done." I requested him to go into the redoubt, and remaining myself at the breastwork, I never saw him after."
The annecdote which Col. Trumbull gives from Col. Small was less circumstancially related by Genl. Putnam to his family a few days after the Battle. Speaking of the Battle he said "I saved the life of my old friend Small, who would certainly have fallen but for my interference in restraining the fire."
After Genl. Washingtons arrival at Cambridge in July Col Small requested an interview with Genl. Putnam without stating any specific object. This request was submitted to Genl. Washington who advised a compliance on the part of Genl. Putnam. The parties met on the lines, between Prospect and Bunker Hill. Col Small, after some prefatory remarks said—"You must know Putnam that you can never ultimately succeed in your opposition. The power of Britain when it comes to be exerted, must crush you, and you’l be hanged for a Rebel. Your services in Canada the last War, are remembered—You are respected by the British Army, and I am authorized by Genl. Gage to say to you—"If you will leave that Rebel service in which you are now ingaged, and which must be but transient; and will join us in that which will be permanent, you shall have the same rank in the British Army as you now hold in the American. You have sons too—they also shall be provided for to your satisfaction." Then laying his hand on the shoulder of the Genl. he said—"Putnam—you saved my life but yesterday as it were—I have a grateful heart, and wish henceforth to hail you as my friend, and never more to meet you as an enemy."
He was answered by Genl. Putnam, “that having embarked in the contest from a full conviction of the justice of the cause he should stand or fall with his Country—that it was only in defence of that country, that could ever meet Col Small as an enemy.” These particulars were reported to Genl. Washington, & confidentially to his family at the time.
In the summer of 1777 Genl. Putnam was stationed on Hudsons river in the high lands. The family of Col. Beverly Robinson, which remained on his estate in the vicinity of Fort Montgomery, had, before the arrival of Genl. Putnam, suffered some indignities from the populace and soldiery, but were afterwards protected and kindly treated by the General, till the fall of Fort Montgomery, when they were removed to N. York by the British Army. Shortly after, Col. Robinson, by a note to Genl. Putnam, requested an interview with Major Putnam at West Chester. By direction of the General, I met him, when similar offers to those which had been made by Col. Small, were renewed from Sir Henry Clinton thro’ Col. Robinson.
He was told in reply, that with every disposition to do justice to his motion in making such a proposition; it could nevertheless be viewed in no other light by Genl. Putnam, than as an indignity offered his character and as such, should never be repeated by one professing respect and Gratitude. A relation of these circumstances was not necessary if indeed they were proper in a public letter, and they are now given, not from ostentation, but in the hope of convincing the President that Genl. Putnam was a patriot impervious to corruption as he certainly was a Soldier fearless of danger;—and consequently that Genl. Dearborns narrative cannot be true.
My sole motive in this address (and it is one which every virtuous heart must approve) is to rescue my Fathers name from opprobrious calumnys and if any thing I have said, or can say, will have the smallest tendency to this effect, if it be in the mind of the President alone, it will be a satisfaction greater than I can express.
As Humphreys life of Putnam may never have fallen into your hands, I take the liberty to inclose it. His honest fame has hitherto been freely accorded by the American people—It is the most precious inheritance he left his family, and, having been his constant attendant from the commencement of the revolution to the last moment of his life, I will defend it (if need be) at the expence of every other earthly hope.
It only remains Sir that I entreat your pardon for this intrusion. If you have a Son, of honorable feeling, and tender of his Fathers fame, I am sure of his pardon; and I devoutly pray, that in every citizen of this vast republic may be found, the same devotedness to Country—the same fidelity to the Constitution; and, suffer me to add, the same respect and honor for the person, character & Administration of the Chief Magistrate, as that which fills the heart of

Daniel Putnam




